Citation Nr: 0104988	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.  


REPRESENTATION

Claimant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The claimant had unrecognized service from June 16, 1953 to 
January 26, 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1996 in which the RO notified the claimant 
his claim was denied because his discharge from military 
service in January 1954 was issued under conditions which bar 
the payment of VA benefits. 


REMAND

The claimant claimed in his June 1997 VA Form 9, Appeal to 
Board of Veteran's Appeals, that the July 1954 RO decision 
that determined that his January 1954 discharge was a bar to 
VA benefits was clearly and unmistakably erroneous (CUE).  In 
a May 1999 Remand the Board determined that this issue was 
intertwined with the issue of entitlement to basic 
eligibility for nonservice-connected pension benefits and had 
to be adjudicated by the RO.  The Board requested that this 
issue be adjudicated by the RO.  The Board further indicated 
that, if the claim was denied, the RO was requested to notify 
the claimant of the denial and of his appellate rights. 

In an August 1999 Administrative Decision the RO held that 
the July 1954 Administrative Decision did not contain CUE.  
The veteran was notified of that decision and of his 
appellate rights.  Prior to receiving a Notice of 
Disagreement, the claimant and his representative were 
prematurely furnished a Supplemental Statement of the Case 
with a cover letter indicating he had 60 days to submit his 
substantive appeal.  

The Board accepts the VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated September 7, 2000, as 
a timely Notice of Disagreement to the August 1999 
Administrative Decision.  Thus, a Statement of the Case is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines a claimant as any individual 
applying for an benefit under the laws administered by the 
Secretary, eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the claimant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains 
denied, the claimant and the claimant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

2.  The RO is requested to furnish the 
claimant a Statement of the Case 
regarding the issue of whether there was 
CUE in the July 1954 Administrative 
Decision, to include the appropriate law 
and regulations.  He should be informed 
of the requirements necessary to perfect 
his appeal.  The RO is informed that this 
issue is not before the Board until 
timely appealed. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


